UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 00-6067



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMMA J. ALLEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Richard L. Williams, Senior Dis-
trict Judge. (CR-91-44, CA-97-249)


Submitted:   March 23, 2000                 Decided:   March 31, 2000


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Emma J. Allen, Appellant Pro Se. Laura Ann Colombell, OFFICE OF
THE UNITED STATES ATTORNEY, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Emma J. Allen seeks to appeal the district court's order deny-

ing her motion filed under 28 U.S.C.A. § 2255 (West Supp. 1999).

We have reviewed the record and the district court's opinion and

find no reversible error.   Accordingly, we deny a certificate of

appealability and dismiss the appeal on the reasoning of the

district court.   See United States v. Allen, Nos. CR-91-44; CA-97-

249 (E.D. Va. Nov. 1, 1999).    We dispense with oral argument be-

cause the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                         DISMISSED




                                 2